DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Keith B. Willhelm on 1 March 2022.

The application has been amended as follows: 
In the Claims:

Claim 1, last line replaced “with” with - -between- -
Claim 37, line 13 replaced “
	Claim 37, line 14 replaced “with” with - -between- -

Reasons for Allowance
Claims 1, 2, 4, 5, 7, 8, 9, 14, 15, 28, 29, 30, 33, 34, 35, 36, 37, 38, 43, 44, 53, 54, 55 and 56 are allowed.
The following is an examiner’s statement of reasons for allowance:

The prior art of record does not disclose nor suggest all the claimed subject matter including the setting ring element joined to the slip elements by second bridging portions and the plurality of compressive forces used to break the plurality of bridging portions.
The prior art of record does not disclose nor suggest all the claimed subject matter including the seal ring carried on the upper ramping surface of the wedge element and having an annular ring body having a tapered inner surface complimentary to the wedge upper ramping surface.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH L THOMPSON whose telephone number is (571)272-7037. The examiner can normally be reached Weekdays; 9:00-5:00, est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

2 March 2022
/KENNETH L THOMPSON/Primary Examiner, Art Unit 3676